Fidelity




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2015

                                       No. 04-14-00913-CV

                                       David MEDRANO,
                                           Appellant

                                                 v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00027
                       The Honorable Richard E. Price, Judge Presiding

                                          ORDER
       Pursuant to our order of April 8, 2015, appellant David Medrano filed a statement of
points and issues to be presented on appeal. Our order also required Medrano to file with his
statement any objections to the additions to the reporter’s record requested by appellees.
Medrano did not file any objections.

        Accordingly, we order appellant to file written proof by May 1, 2015 that he has paid
court reporters Mary Berry and Brooke Wagner for the additions to the record requested by
appellees. See TEX. R. APP. P. 34.6(c)(3). If appellant fails to file such proof by the date ordered,
he will not be entitled to the presumption in Texas Rule of Appellate Procedure 34.6(c)(4).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court